John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Group, Inc. Co-Manager(s) BB&T Capital Markets SMBC Nikko BBVA Securities Standard Chartered Bank Commerzbank SunTrust Robinson Humphrey Fifth Third Securities, Inc. UniCredit Capital Markets HSBC U.S. Bancorp Investments, Inc. Lloyds Bank Corporate Markets Wells Fargo Securities Mizuho Securities USA Inc. Cabrera Capital Markets, LLC Morgan Keegan & Company, Inc. Drexel Hamilton, LLC Names of Issuers: Goldman Sachs Group Title of Securities: GS 3.625 2/07/16 c#38143USC6 Date of First Offering: 4/28/11 Amount of Total Offering: $1,350,000,000 Unit Price of Offering: $100.466 Comparable Securities 1) JP Morgan – c#46625HHR4 2) Morgan Stanley – c#6174467N3 3) Bank of America – C#06051GED7 (7) Underwriting Spread or Commission Zero commission on bond new issues.
